                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

UNITED STATES OF AMERICA                                                                 PLAINTIFF

V.                                                      CIVIL ACTION NO. 4:66-CV-40-SA-JMV

GREENWOOD PUBLIC SCHOOL DISTRICT                                                       DEFENDANT

                                     ORDER OF DISMISSAL
       In 2017, the United States initiated its most recent periodic review of the Greenwood Public

School District’s (“District”) compliance with the Court’s school desegregation orders and

applicable federal law. After reviewing the information and data provided by the District, the

United States advised the District that it has fulfilled its affirmative desegregation obligations

under the Fourteenth Amendment and applicable federal law for a reasonable period of time and

has eliminated the vestiges of past de jure discrimination to the extent practicable. Now before the

Court is a Joint Motion [40] for Declaration of Unitary Status filed by the Greenwood Public

School District and the United States.

                                         Procedural History

       On August 1, 1966, the United States filed its complaint and a motion for preliminary

injunction against the District challenging its racially segregated system of public education under

Title IV of the Civil Rights Act of 1964, 42 U.S.C. § 2000c et seq. The Court held a hearing on

the motion and, on August 26, 1966, issued an order enjoining the District from promoting

segregation in its schools and requiring the District to file a desegregation plan to “immediate[ly]

start” the desegregation of all schools consistent with the standards set forth in Singleton v. Jackson

Municipal Separate School District, 348 F.2d 729 (5th Cir. 1965).

       The District submitted several desegregation plans for court approval between 1966 and

1970, and the Court entered over ten school desegregation orders. The District and the United
States actively litigated the constitutionality of these orders and filed several appeals with the Fifth

Circuit.1 On remand from the Fifth Circuit, the Court issued an Order on January 23, 1970, setting

forth the requirements for desegregation that the District must implement to ensure that the District

was not “maintaining any classrooms or sections in any school building on a racially segregated

basis.” See Order [40-2]. The January 1970 Order also required the District to desegregate its

faculty, extracurricular activities, transportation, and facilities. Id.

        In March 1970, the Court consolidated the case brought by the United States with a case

filed by a group of private plaintiffs challenging the ongoing racial segregation in the District

schools. See Lilly Russell v. Greenwood Mun. Sep. Sch. Dist., GC 6963-K. The private plaintiffs

alleged that the January 1970 Order was unconstitutional, as the four racially identifiable black

schools remained majority black under the Order. A few months later, on July 27, 1970 and August

18, 1970, the Court issued a Memorandum Opinion and Order and Supplemental Order rescinding

the student enrollment portion of its January 1970 Order and ordering the District to submit a

revised plan with district-wide senior and junior high schools and five attendance-zone-based

elementary schools.

        The United States and private plaintiffs appealed, and the Fifth Circuit reversed and

remanded the case, requiring the District to implement a plan for elementary schools that will

“accomplish a greater degree of desegregation.” Russell v. Greenwood Mun. Sep. Sch. Dist., 445

F.2d 388, 389 (5th Cir. 1971). In accordance with the Fifth Circuit’s opinion, the Court entered an




1
 See United States v. Greenwood Mun. Sep. Sch. Dist., 406 F.2d 1086 (5th Cir. 1969), cert. denied, 395 U.S. 907
(1969); United States v. Greenwood Mun. Sep. Sch. Dist., 422 F.2d 1250 (5th Cir. 1970); Russell v. Greenwood Mun.
Sep. Sch. Dist., 445 F.2d 388 (5th Cir. 1971); United States v. Greenwood Mun. Sep. Sch. Dist., 444 F.2d 544, vacated
as moot by en banc court, 454 F.2d 282 (1972); United States v. Greenwood Mun. Sep. Sch. Dist., 460 F.2d 1205 (5th
Cir. 1972).



                                                         2
Order on August 16, 1971 creating five schools with grades 1 to 8.2 Aside from orders amending

and enforcing the student attendance zones, the January 1970, July 1970, August 1970, and August

1971 Orders (amended by the order on requiring free transportation) remain the operative orders

that outline the District’s desegregation obligations.

         The United States moved for supplemental relief in 1978 regarding inter-district transfers

between the Greenwood Municipal Separate School District and Leflore County School District,

and the Court consolidated these two desegregation cases for this purpose. On August 28, 1978,

the Court issued an Order permanently enjoining the District from accepting transfers of white

students from Leflore County School District to Greenwood High School.

         Between 1978 and 2017, the Court granted the District’s motions to: amend attendance

zones (Aug. 9, 1982 Order; July 28, 1993 Order); close W.C. Williams Elementary School (June

30, 2015 Order, Doc. 35); and reopen W.C. Williams as a pre-kindergarten through first grade

school (July 21, 2017 Order, Doc. 37).

         For many years, the District submitted semi-annual reports pursuant to the Court’s Orders.

In letters dated April 21, 2017, December 8, 2017, January 29, 2018 and August 13, 2018, the

United States requested additional information from the District regarding its compliance with its

desegregation obligations. On May 16, 2019, the United States conducted a site visit to the District.

The United States analyzed the information and data provided by the District and concluded that

the District met its desegregation obligations.3



2
  The Order required the Board to provide free transportation for students in the majority-to-minority transfer program,
but did not require free transportation for students in non-contiguous attendance zones. The Fifth Circuit later reversed
this decision and required District to provide free transportation to all students. See United States v. Greenwood Mun.
Sep. Sch. Dist., 460 F.2d 1205 (5th Cir. 1972).
3
  The United States contacted the North Mississippi Rural Legal Services, the last known counsel of record for private
plaintiffs in the consolidated Leflore County and Greenwood desegregation case, to notify them that the District and
United States intended to file a joint motion for unitary status dismissing the United States’ case against the District.
The North Mississippi Rural Legal Services informed the United States that they are no longer counsel of record for

                                                           3
         Effective July 1, 2019, pursuant to H.B. 987, the Mississippi Legislature will

administratively consolidate the Greenwood Municipal Separate School District and Leflore

County School Districts. The Court dismissed the desegregation case against Leflore County

School District in 2005. See Order of Dismissal [40-1]; see also United States v. Leflore Cty. Sch.

Dist., No. 4:66-CV-0040 (N.D. Miss., Mar. 1, 2005).

                                                 Legal Standard

         Courts have long recognized that the goal of the school desegregation process is to

promptly convert a de jure segregated school system to a system without “white” schools or

“black” schools, but just schools. Green v. Cnty. Sch. Bd. of New Kent Cnty., Va., 391 U.S. 430, 3

442, 88 S. Ct. 1689, 20 L. Ed. 2d 716 (1968). The standard established by the Supreme Court for

determining whether a school district has achieved unitary status, thus warranting termination of

judicial supervision, is whether: (1) the school district has fully and satisfactorily complied with

the court’s desegregation orders for a reasonable period of time; (2) the school district has

eliminated the vestiges of past de jure discrimination to the extent practicable; and (3) the school

district has demonstrated a good faith commitment to the whole of the Court’s order and to those

provisions of the law and the Constitution which were the predicate for judicial intervention in the

first instance. See Missouri v. Jenkins, 515 U.S. 70, 87-89, 115 S. Ct. 2038, 132 L. Ed. 2d 63

(1995); Freeman v. Pitts, 503 U.S. 467, 491-92, 498, 112 S. Ct. 1430, 118 L. Ed. 2d 108 (1992);

Bod of Educ. of Okla. City Pub. Sch. v. Dowell, 498 U.S. 237, 248-50, 111 S. Ct. 630, 112 L. Ed.

2d 715 (1991).




the private plaintiffs in the Greenwood desegregation case. The United States and District Counsel’s attempts to reach
Ms. Lilly Russell, the original named plaintiff, by phone and at her home, were unsuccessful.



                                                          4
        The Supreme Court has identified six areas, commonly known as the “Green factors,”

which must be addressed as part of the determination of whether a school district has fulfilled its

duties and eliminated vestiges of the prior dual school system to the extent practicable: (1) student

assignment; (2) faculty; (3) staff; (4) transportation; (5) extracurricular activities; and (6) facilities.

Green, 391 U.S. at 435, 88 S. Ct. 1689; see Bd. of Educ. of Okla. City Pub. Sch., 498 U.S. at 250,

111 S. Ct. 630. The Green factors, however, are not intended to be a “rigid framework.” The

Supreme Court has approved consideration of other indicia, such as “quality of education,” as

important factors in determining whether the District has fulfilled its desegregation obligations.

See Freeman, 503 U.S. at 492-93, 112 S. Ct. 1430.

                                        Discussion and Analysis

        Prior to the 1966-1967 school year, there were approximately 3,300 white students and

2,800 black students in the District. See Russell, 445 F.2d at 389; Def. Rep. Required Ct. Order,

Mar. 1, 1983. During the 1966-1967 school year, 9 black students or 0.3% of the overall black

student population attended formerly segregated white schools. United States, 406 F.2d at 1092.

That number increased gradually each year as black parents volunteered to send their children to

formerly white schools. In the 1967-1968 and 1968-1969 school years, 18 and 51 black students,

respectively, attended formerly white schools. Id. at 1092, 1092 n.6. According to the District’s

October 1969 report filed with the Court, 334 black students, or 10% of the black student

population, attended formerly white schools during the 1969-1970 school year, and the District

employed eleven black faculty members at the formerly white schools. Def. Report of Aug. 1,

1969.

        After the Court entered the January 1970 Order, the District began to achieve some

progress towards desegregation. For the 1970-1971 school year, Greenwood High had 566 white



                                                    5
students and 515 black students. Russell, 445 F.2d at 390. However, every white seventh- and

eighth-grade student in the District, who was zoned to attend a single-grade middle school under

the January 1970 Order, withdrew. Id. at 389 (Coleman, J., dissenting). All of the 100 white

students zoned for Threadgill High School and the 318 white students zoned for Threadgill

Elementary School, formerly segregated black schools, withdrew or transferred to other schools.

Order, Jul. 27, 1970. Many white parents transferred their children to nearby private schools

including Pillow Academy, an all-white segregation academy founded in 1966. Between 1966 and

1972, the white student population in the District decreased from 3,327 to 1,795. Id. at 389

(Coleman, J., dissenting); Def. Report of Aug. 16, 1971. The white student population continued

to decrease over the years. In the 2018-2019 school year, approximately one hundred white

students attended District schools. Def. Report of Mar. 1, 2019.

         The District enrolled 2,680 students in the 2018-2019 school year, as shown below.

                                       2018-2019 Student Enrollment
                            (as of March 1, 2019 based on its most recent report)

 School            Grades           Black students    White students   Other        Total
                   served                                              students
 Threadgill        PK – 1           279               4                2            285
 Primary
 Bankston          K–6              232               87               49           368
 Elementary
 Davis             K–6              512               2                1            515
 Elementary
 Threadgill        2–6              500               4                0            504
 Elementary
 Greenwood         7–8              346               6                4            356
 Middle
 Greenwood         9 – 12           635               5                12           652
 High

 Total             PK – 12          2,504             108              68           2,680




                                                  6
         With respect to student transfers, the District no longer has a majority-to-minority transfer

program because all of its schools are majority black. In the 2018-2019 school year, the District

approved twelve inter-district transfers of black students from Leflore and Holmes County School

District to Threadgill Elementary and Greenwood Middle School. The United States also reviewed

the District’s student assignment practices with respect to discipline and special education and did

not find evidence of ongoing racial discrimination.

         The District employed 207 full-time professional instructional staff in the 2018-2019

school year, of whom 157 were black (76%) and 46 were white (22%), as shown below.

                             Professional Instructional Staff Assignment
                        (as of March 1, 2019 based on its most recent report)

 School                Grades           Black staff    White staff     Other staff     Total
                       Served
 Threadgill            PK – 1           17             5               0               22
 Primary
 Bankston              K–6              18             10              0               28
 Elementary
 Davis                 K–6              26             6               1               33
 Elementary
 Threadgill            2–6              34             2               0               36
 Elementary
 Greenwood             7–8              21             8               1               30
 Middle
 Greenwood High        9 – 12           39             15              2               56

 Alternative                            2              0               0               2
 School
                                        157            46              4               207
 Total

The District also employed 23 full-time employees at the Central Office during the 2018-2019

school year, of whom 21 (91%) were black and 2 (9%) were white.

         With respect to facilities, the District has not made any major changes to school buildings

or student assignment since the Court approved of the reopening of the former W.C. Williams


                                                  7
Elementary School in July 2017. See Order [37]. The District has no plans for closure, major

construction, or expansion of any facilities. Extracurricular activities, including sports, student

government, and clubs, are available to all students in the District regardless of race. In addition,

the District maintains non-discriminatory policies and practices with respect to transportation and

provides transportation to students in a non-segregative and non-discriminatory manner.

        Based on the information and data provided by the District, and on all the related facts, the

District has complied with the Court’s desegregation orders for a reasonable period of time and

has eliminated the vestiges of past de jure discrimination with respect to the Green factors to the

extent practicable. Therefore, the Court concludes that the District has met the legal standards for

a declaration of unitary status and that it is entitled to dismissal of this action.

                                              Conclusion

        For all of the reasons indicated above, all prior injunctions in this case are dissolved,

jurisdiction is terminated, and the United States’ desegregation case against the District is

dismissed with prejudice.

        SO ORDERED this, the 15th day of July, 2019.

                                                        /s/ Sharion Aycock
                                                        UNITED STATES DISTRICT JUDGE




                                                    8
